PRICE, Presiding Judge.
This appellant, William Carlisle, was indicted for murder in the first degree.
His trial resulted in a verdict and judgment of guilty of manslaughter in the first degree, and a penitentiary sentence of nine years.
It would serve no useful purpose to recite the testimony. The evidence is without dispute that defendant hilled George Ray by shooting him with a pistol. The testimony of the state’s witnesses tended to prove the defendant guilty of murder. Defendant’s testimony tended to show that he shot in self defense.
The defendant having admitted the shooting, the question of his justification in so doing was, under the conflicting testimony, a question for the determination of the jury. The evidence was sufficient to support the verdict.
No brief has been filed in appellant’s behalf, but we have carefully considered the entire record and we find no ruling of the court which would warrant a reversal of the cause.
The judgment entry recites that “the defendant, William Carlisle, be and he is hereby, sentenced to hard labor for the County of Choctaw for the term of 9 years, the punishment fixed by the jury in this case for his offense.” The sentence was erroneous. It did not follow the verdict of the jury.
The jury fixed the punishment at imprisonment in the penitentiary, as is required by statute. Title 14, Section 322, Code of Alabama, 1940.
The judgment of conviction is affirmed. The cause is remanded for proper sentence.
Affirmed. Remanded for proper sentence.